                                                 1   Daniel S. Rodman, SBN 156156
                                                 2   drodman@swlaw.com
                                                     David P. Hansen, SBN 301995
                                                 3   dhansen@swlaw.com
                                                     Chariese R. Solorio, SBN 309753
                                                 4   csolorio@swlaw.com
                                                 5   SNELL & WILMER L.L.P.
                                                     600 Anton Blvd., Suite 1400
                                                 6   Costa Mesa, California 92626-7689
                                                 7   Telephone: 714.427.7000
                                                     Facsimile: 714.427.7799
                                                 8
                                                     Attorneys for Defendant
                                                 9   FCA US LLC
                                                10
                                                11                       UNITED STATES DISTRICT COURT
SNELL & WILMER
            COSTA MESA, CALIFORNIA 92626-7689
               600 ANTON BLVD, SUITE 1400




                                                12                      EASTERN DISTRICT OF CALIFORNIA
                                                13
                          L.L.P.




                                                14   STEVEN OUZOUNIAN, an                  CASE NO. 2:20-cv-00179-JAM-KJN
                                                     individual,
                                                15                                         [Originally filed in Placer County
                                                                    Plaintiff,             Superior Court; Case No.:
                                                16                                         SCV0044047]
                                                17         vs.
                                                                                           STIPULATION AND ORDER FOR
                                                18   FCA US LLC, a Delaware limited
                                                                                           PHYSICAL EXAMINATION OF
                                                     liability company and DOES 1 to 25,
                                                19   inclusive,                            PLAINTIFF STEVEN OUZOUNIAN
                                                                                           PURSUANT TO FEDERAL RULE
                                                20
                                                                    Defendants.            OF CIVIL PROCEDURE 35
                                                21
                                                                                           Exam Date: May 28, 2021
                                                22
                                                                                           Time:      9:00 a.m.
                                                23                                         Location:  7248 South Land Park Dr.
                                                                                                      Suite 210
                                                24
                                                                                                      Sacramento, CA 95831
                                                25
                                                                                           Complaint filed:    December 12, 2019
                                                26
                                                                                           Complaint served:   January 7, 2020
                                                27                                         Removal date:       January 24, 2020
                                                                                           Trial date:         March 21, 2022
                                                28
                                                                                                          Case No.: 2:20-cv-00179-JAM-KJN
                                                                                                       STIPULATION AND ORDER FOR
                                                                                                     PHYSICAL EXAMINATION OF PLTF
                                                 1         IT IS HEREBY STIPULATED by and between Plaintiff STEVEN
                                                 2   OUZOUNIAN (“Plaintiff”) and Defendant FCA US LLC (“FCA US”) (collectively,
                                                 3   the “Parties”), by and through their respective counsel of record, that Plaintiff will
                                                 4   undergo a physical examination by FCA US’s retained expert neurosurgeon, Dr.
                                                 5   Praveen Prasad, pursuant to Federal Rule of Civil Procedure 35 as follows:
                                                 6         1.     The examination will take place on May 28, 2021 at 9:00 a.m. at
                                                 7   Sacramento Superior Research, 7248 South Land Park Dr., Suite 210, Sacramento,
                                                 8   CA 95831.
                                                 9         2.     Dr. Praveen Prasad will conduct the examination. A copy of his
                                                10   curriculum vitae is attached to this Stipulation and Order as “Exhibit A.” At this
                                                11   time, Dr. Prasad does not anticipate that he will require any assistance from other
SNELL & WILMER
            COSTA MESA, CALIFORNIA 92626-7689
               600 ANTON BLVD, SUITE 1400




                                                12   physicians, nurses, or other health care providers. If, however, Dr. Prasad requires
                                                13   assistance based on Plaintiff’s current complaints, the name and contact information
                          L.L.P.




                                                14   for any individual that assists Dr. Prasad will be provided to Plaintiff, through his
                                                15   counsel.
                                                16         3.     The examination will be conducted for purposes of determining the
                                                17   nature and extent of Plaintiff’s claimed physical injuries in this action, including
                                                18   Plaintiff’s cervical spine, neck, shoulders, and head.
                                                19         4.     The examination will consist of all necessary and customary activities
                                                20   required to perform such an examination, including but not limited to, Plaintiff’s
                                                21   medical history, radiographic studies obtained through subpoena in this action, the
                                                22   history of the accident in question, Plaintiff’s treatment history and recovery, and
                                                23   Plaintiff’s current complaints. In addition, Dr. Prasad will conduct a physical
                                                24   examination, observation, and evaluation of Plaintiff’s cervical spine, neck,
                                                25   shoulders, and head. No invasive, intrusive, protracted, or painful procedures will
                                                26   be utilized during the examination.
                                                27         5.     At this time, given the information currently available to Dr. Prasad,
                                                28   he anticipates conducting a general physical examination of Plaintiff’s vital signs,
                                                                                                                   Case No.: 2:20-cv-00179-JAM-KJN
                                                                                                2               STIPULATION AND ORDER FOR
                                                                                                              PHYSICAL EXAMINATION OF PLTF
                                                 1   such as pulse, and blood pressure, and evaluation of Plaintiff’s head, eyes, ears,
                                                 2   nose, throat, neck, heart and lungs. He will also examine Plaintiff’s spine through
                                                 3   palpation and evaluate Plaintiff’s extremities for range of motion, bilateral strength,
                                                 4   vascular status, and joints. Plaintiff’s neurologic condition will also be evaluated,
                                                 5   including an observational assessment of Plaintiff’s current mental condition,
                                                 6   cranial nerve evaluation, motor and sensory testing, cerebellar and reflex evaluation
                                                 7   with gaiting and station examination. With respect to Plaintiff’s cervical vertebra or
                                                 8   spine complaints, depending on Plaintiff’s current complaints, Dr. Prasad
                                                 9   anticipates utilizing some or all of the following tests or evaluation methods, but
                                                10   will do so by means of patient initiative on command, without forced physical
                                                11   manipulation like what might be used by a chiropractor: Spurling’s Test;
SNELL & WILMER
            COSTA MESA, CALIFORNIA 92626-7689
               600 ANTON BLVD, SUITE 1400




                                                12   Lhermitte’s Sign; Hoffman’s Sign; Extension and Flexion of the Neck and Head;
                                                13   Lateral Rotation of the Neck and Head; Side Flexion of the Neck and Head; and
                          L.L.P.




                                                14   Shoulder Abduction Test. If any additional, non-painful evaluation methods are
                                                15   required based on Plaintiff’s current complaints, the same will be listed in Dr.
                                                16   Prasad’s report following the examination.
                                                17           6.    FCA US will produce a copy of Dr. Prasad’s report within 5 business
                                                18   days of receiving a copy of the same. At this time, Dr. Prasad anticipates
                                                19   completing his report on or before June 30, 2021. The report will include a
                                                20   summary of Plaintiff’s history, examinations, findings, and description of all tests
                                                21   or evaluations tools utilized during Plaintiff’s examination, and will contain the
                                                22   results of all tests or evaluations, diagnoses, prognoses, and conclusions reached by
                                                23   Dr. Prasad.
                                                24         7.      Plaintiff will produce a copy of reports of all earlier or later
                                                25   examinations of Plaintiff’s cervical spine, neck, shoulders, and head that are or
                                                26   were generated as a result of examining these areas by treating physicians or
                                                27   physicians that Plaintiff will designate as an expert or experts in this action. If
                                                28   Plaintiff has retained physicians to consult in this action, but who will not be
                                                                                                                     Case No.: 2:20-cv-00179-JAM-KJN
                                                                                                 3               STIPULATION AND ORDER FOR
                                                                                                               PHYSICAL EXAMINATION OF PLTF
                                                 1   designated as experts, and which have not conducted physical examinations of
                                                 2   Plaintiff, any writings generated by these consultants will not be produced. These
                                                 3   reports will be produced to FCA US on or before the expert witness disclosure
                                                 4   deadline of July 12, 2021, or if such expert is designated as a supplemental or
                                                 5   rebuttal expert witness, any such reports will be produced by that corresponding
                                                 6   deadline of July 19, 2021.
                                                 7         8.     FCA US will produce Dr. Prasad for deposition concerning his
                                                 8   examination of Plaintiff during expert discovery and depositions.
                                                 9         9.     Plaintiff will produce any physician that they have designated as an
                                                10   expert in this action for deposition during expert discovery and depositions.
                                                11         IT IS SO STIPULATED.
SNELL & WILMER
            COSTA MESA, CALIFORNIA 92626-7689
               600 ANTON BLVD, SUITE 1400




                                                12
                                                13   Dated: May 17, 2021
                          L.L.P.




                                                                                                   SNELL & WILMER L.L.P.
                                                14
                                                15                                                 By: /s/ David P. Hansen
                                                                                                      Daniel S. Rodman
                                                16                                                    David P. Hansen
                                                                                                      Chariese R. Solorio
                                                17                                                    Attorneys for Defendant
                                                                                                      FCA US LLC
                                                18
                                                19
                                                20   Dated: May 17, 2021                           MLG, APLC
                                                21
                                                22                                                 By: /s/ Thomas S. Van
                                                23                                                    Jonathan A. Michaels
                                                                                                      Thomas S. Van
                                                24                                                    Audrey L. Beck
                                                                                                      Attorneys for Plaintiff
                                                25                                                    STEVEN OUZOUNIAN

                                                26
                                                27
                                                28
                                                                                                                  Case No.: 2:20-cv-00179-JAM-KJN
                                                                                               4               STIPULATION AND ORDER FOR
                                                                                                             PHYSICAL EXAMINATION OF PLTF
                                                 1                                         ORDER
                                                 2         Pursuant to the Parties’ May 17, 2021 stipulation, the Court finds good cause
                                                 3   to order a Rule 35 examination pursuant to the Parties’ stipulated terms.
                                                 4
                                                 5   IT IS SO ORDERED.
                                                 6
                                                 7   Dated: May 18, 2021
                                                 8
                                                 9
                                                10
                                                11
SNELL & WILMER
            COSTA MESA, CALIFORNIA 92626-7689
               600 ANTON BLVD, SUITE 1400




                                                12
                                                13
                          L.L.P.




                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                                                 Case No.: 2:20-cv-00179-JAM-KJN
                                                                                              5              STIPULATION AND ORDER FOR
                                                                                                           PHYSICAL EXAMINATION OF PLTF
